Citation Nr: 0423185	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for general anxiety 
neurosis.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, and from November 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, determined 
that no new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for anxiety neurosis.  The veteran perfected an 
appeal of the rating decision as to this issue, as well as 
two others.  In an April 2003 decision, the Board, in 
relevant part, determined that new and material evidence had 
been submitted on the issue of service connection for anxiety 
neurosis.  The claim was therefore reopened, and granted only 
to this extent.  After further evidentiary development, 
including the provision of a VA compensation and pension 
(C&P) medical examination consistent with the Board's October 
2003 remand directives, and readjudication of the anxiety 
neurosis claim (reopened) by the RO, the claim is again 
before the Board for appellate review.      

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the anxiety 
disorder claim.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003), as amended, are met.   

The veteran's service medical records, covering the first 
service period from May 1968 to February 1970, second service 
period from November 1990 to May 1991, and other service 
medical records dated in September 1984, December 1991, May 
1993, and September 1994 (apparently associated with periodic 
evaluations for Puerto Rico National Guard service), were 
reviewed.  They include a pre-induction examination report 
and what appears to have been a pre-induction report of 
medical history (the latter in Spanish), both dated in April 
1968.  They also include what appears to have been a 
separation medical examination report, dated in January 1970, 
and an April 1991 discharge report of medical examination.  
There is, however, no evidence of a service entrance medical 
examination for the second period of active service, which 
commenced in November 1990. 

All of the service medical records are in English, with the 
exception of what appears to have been an April 1968 pre-
induction report of medical history, titled "Historial 
Medico."  The veteran apparently checked the "yes" box on 
a checklist indicating that he has, or has had, nervousness 
or some other psychiatric problem, and appears to have 
indicated therein, in Spanish, that he had private medical 
treatment before active service.  More specifically, the 
veteran appears to have indicated that he received medical 
care at "Unidad de Solved Publica, Ponce, Puerto Rico."  
However, the nature or purpose of the treatment received 
apparently is not indicated in therein.  No other service 
medical record discusses nervousness or psychiatric problems.  
In fact, in numerous subsequent reports of medical history, 
the veteran denied having, or having had, nervousness, 
nightmares, difficulty sleeping, or depression.      

The record further indicates that the veteran filed his 
initial "nervousness" service connection claim in July 
1970, less than one-half year after discharge from the first 
period of active service.  A February 1971 VA C&P examination 
report indicates that the veteran reportedly was treated for 
"nerves" from December 1969 to January 1970.  However, as 
discussed above, service medical records do not include 
evidence of such treatment.  Nor is there evidence of private 
psychiatric treatment dated between 1969 and 1970.

Given that the veteran (a) apparently reported having, or 
having had, nervousness at the time of induction in 1968; (b) 
stated in February 1971 that he had been treated for 
"nerves" between 1969 to 1970; and (c) reportedly had pre-
induction medical treatment, albeit unspecified, the Board 
finds that further evidentiary development is warranted to 
determine what information, if anything, the pre-induction 
medical records provide with respect to psychiatric problems 
before induction.  This development would entail, first, the 
translation of the April 1968 report of medical history from 
Spanish to English.  Second, an attempt should be made to 
obtain medical records from the Ponce, Puerto Rico, facility 
and/or other care providers that had treated the veteran for 
psychiatric problems before commencement of active service in 
May 1968.           

Further, the record includes a VA C&P examination report, 
dated in April 2004, which states that the veteran reported 
having had no psychiatric treatment before or during active 
service, but that he became "very nervous" after service in 
Korea, apparently referring to the first period of service.  
The examination report further provides that the veteran 
"reported having [had] a nervous disorder on his pre-
induction examination, dated April 10, 1968" (emphasis 
supplied).  Based upon this determination and a review of the 
claims folder, the VA examiner diagnosed the veteran with 
anxiety disorder, not otherwise specified, and opined that he 
has a pre-existing psychiatric disorder unrelated to active 
service.  

As discussed earlier, the veteran's apparent report of pre-
existing nervous disorder is documented only in the April 
1968 report of medical history, not in a medical examination 
report.  The law provides that, generally, veterans are 
presumed to have entered service in sound health.  This 
presumption attaches only where there has been an induction 
examination during which the disability about which the 
veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," (see 38 C.F.R. § 3.304(b) (2003)), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  Because a psychiatric 
disorder was not specifically noted in an induction or 
service entrance medical examination report, there is no 
evidentiary basis to conclude now, as a matter of law, that 
the veteran's psychiatric disorder pre-existed service.  
Accordingly, given that the VA examiner's opinion appears to 
have been based, at least in part, on inaccurate "fact" of 
pre-existing psychiatric disorder, further medical evaluation 
is warranted, notwithstanding the veteran's apparent 
admission, as documented in the April 2004 VA examination 
report, that he was not treated for psychiatric problems 
before or during active service.  Such an evaluation should 
be undertaken following the translation of the April 1968 
report of medical history from English to Spanish and a 
reasonable attempt to obtain relevant pre-service medical 
records. 

In consideration of the foregoing, the Board directs the 
following actions on remand:

1.  Obtain a translation (from Spanish to 
English) of the April 1968 pre-induction 
report of medical history ("Historial 
Medico"), using the services of an 
independent language translation service.  
Provide the translation service an exact, 
legible copy of the report of medical 
history, retaining the original report in 
the claims folder.  Both the form itself 
and the material entered on the form must 
be translated.  Associate with the claims 
folder the translation document.  

2.  Make a reasonable attempt to obtain 
relevant pre-induction medical records 
from "Unidad de Solved Publica, Ponce, 
Puerto Rico" (see April 1968 report of 
medical history, page 2), or other 
medical facility or medical care 
provider, if any.  Also ask the veteran 
for clarification as to whether he did in 
fact have psychiatric treatment or care 
before commencement of active duty, and 
if so, ask him to provide information 
necessary to obtain such records (such as 
names and addresses of providers; dates 
of treatment or care) to the extent that 
he is able.  If signed release forms are 
needed to permit the VA to obtain these 
records directly, ask the veteran whether 
he would be willing to execute such 
forms.  If not, ask the veteran to supply 
such relevant records himself.  Associate 
with the claims folder all records 
obtained as a result of this directive. 

3.  After completion of the above, 
schedule the veteran for another VA 
mental disorders C&P examination by a 
qualified mental health professional to 
first review the entire claims folder, 
including records obtained as a result of 
the above directives, and then render an 
opinion as to whether the diagnosed 
anxiety disorder, or some other 
psychiatric disorder then diagnosed, if 
any, is, at least as likely as not (by a 
probability higher than 50 percent), as 
likely as not (by a probability of 50 
percent), or less likely than not (by a 
probability of less than 50 percent), 
etiologically, or causally, related to 
either period of active service, whether 
it is at least as likely as not that the 
veteran's mental disorder was 
aggravated/increased in disability during 
his service, and whether such increase 
was due to the natural progress of the 
disease.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
claimed mental disorder became manifest 
during his active service, was incurred 
during his active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active 
service.  The specific basis for the 
opinion should be included in the report.  
Associate the resulting opinion/report, 
along with copies of diagnostic testing 
records, if any, with the claims folder.  

4.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for anxiety 
disorder, anxiety neurosis, or some other 
psychiatric disorder.  If the decision 
remains in any manner adverse to the 
veteran, provide him and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

5.  The requirements of VCAA, VA 
regulations implementing VCAA, and 
applicable legal precedent continue to be 
binding on remand and any further 
adjudication by the RO. 

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination if such examination 
is scheduled, and to cooperate in the development of the 
case.  The consequences of a failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

The veteran is not required to take any action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




